    Case 3:20-cv-00535-CRS Document 33 Filed 09/21/20 Page 1 of 6 PageID #: 351




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                    LOUISVILLE
                               CASE NO. 3:20-cv-535-CRS


ATTICA SCOTT, et al.                                                                 PLAINTIFFS

v.

LOUISVILLE/JEFFERSON COUNTY METRO
GOVERNMENT, et al.                                                                 DEFENDANTS

                              *** *** *** ***
                             Electronically Filed
              ANSWER TO PLAINTIFFS’ FIRST AMENDED COMPLAINT

        Come the Defendants, Mayor Greg Fischer (“Mayor Fischer”) and Chief Robert Schroeder

(“Chief Schroeder”), and Assistant Chief LaVita Chavous (“Chief Chavous”) (collectively “the

Defendants”), in their individual capacity only,1 by counsel, and submit the following Answer to

Plaintiffs’ First Amended Complaint (R. 32).

        For purposes of this Answer, the Defendants submit Plaintiffs’ First Amended Complaint

(R. 32) contains all of the allegations contained in their original First Amended Complaint (R. 1),

although at times appearing as different paragraph numbers throughout most of that pleading due

to the addition of new allegations or re-worded allegations as well. Given the length of Plaintiffs’

First Amended Complaint, the Defendants reaffirm and incorporate, as if fully set out herein, each

defense, affirmative or otherwise, which was presented in their original Answer to the



1
  The Defendants still have pending a Partial Motion to Dismiss, filed prior to Plaintiff’s First
Amended First Amended Complaint, for those claims asserted against Louisville/Jefferson County
Metro Government; Mayor Greg Fischer, in his official capacity; Chief Robert Schroeder, in his
official capacity; and Assistant Chief LaVita Chavous, in her official capacity. (R. 18). The present
Answer, like the Answer made before it (R. 17), goes only to those claims asserted against the
Defendants in their individual capacities. The Defendants re-assert and re-affirm their still-pending
Partial Motion to Dismiss in full.

                                                 1
 Case 3:20-cv-00535-CRS Document 33 Filed 09/21/20 Page 2 of 6 PageID #: 352




corresponding allegation or claim made in this amended filing, if any, regardless of paragraph or

numbering. The Defendants further make the following response to any new or re-worded

allegations:

                                        FIRST DEFENSE

        1.     Defendants are without sufficient information or knowledge to admit or deny the

truth or falsity of the allegation in “Preliminary Statement” of Plaintiffs’ First Amended Complaint

and therefore deny the same.

        2.     Defendants are without sufficient information or knowledge to admit or deny the

truth or falsity of the allegations as contained in ¶¶ 7, 80, 245, 246, 247, 248, 249, 250, 252, 253,

254, 255, 256, 257, 272 and 274 of Plaintiffs’ First Amended Complaint, and therefore deny the

same.

        3.     Defendants deny ¶¶ 111, 114, 115, 251, 273, 278, 292 and 303 of Plaintiffs’ First

Amended Complaint.

        4.     Defendants are without sufficient information and/or knowledge with which to

form a belief as to the truthfulness of those allegations contained in ¶¶ 112 and 113 of Plaintiffs’

First Amended Complaint and denies the same. Additionally, the same appears to attempt to recite

or restate in part the record of the present federal case, and therefore the Defendants submit that

such record speaks for itself and for which no response is required. However, to the extent that

such paragraphs can be interpreted as asserting any allegation of wrongdoing or liability against

the Defendants, the same are denied.

        5.     Defendants are without sufficient information and/or knowledge with which to

form a belief as to the truthfulness of those allegations contained in ¶¶ 121 and 122 of Plaintiffs’

First Amended Complaint and denies the same. Additionally, the same appears to attempt to recite




                                                 2
 Case 3:20-cv-00535-CRS Document 33 Filed 09/21/20 Page 3 of 6 PageID #: 353




or restate in part news and/or print media and/or social media, and as such the Defendants submit

that such media speaks for itself and for which no response is required. However, to the extent that

such paragraph can be interpreted as asserting any allegation of wrongdoing or liability against the

Defendants, the same is denied.

        6.      Any allegation not expressly admitted is denied, including prayer for relief,

specifically the injunctive relief.

                                       SECOND DEFENSE

        7.      Plaintiffs’ First Amended Complaint fails to state a claim and/or cause of action

upon which relief can be granted and the same should therefore be dismissed and held for naught.

        8.      Plaintiffs’ First Amended Complaint is barred in whole, or in part, by the doctrines

of res judicata and collateral estoppel.

        9.      In addition, or in the alternative, Plaintiffs’ First Amended Complaint is barred, in

whole or in part, by waiver, laches, and/or by the applicable statute(s) of limitation.

                                           THIRD DEFENSE

        10.     The Defendants are immune from the liability sought to be imposed upon it by

Plaintiffs’ First Amended Complaint, in whole or in part, by and including but not limited to the

doctrines of sovereign and/or governmental and/or absolute and/or qualified and/or common law

immunity and/or statutory immunity under state or federal law.

        11.     At all times mentioned in Plaintiffs’ First Amended Complaint, the Defendants

acted in good faith, without malice, and within the scope of their duties.

        12.     The Defendants are not liable for its acts or omissions to act while exercising

reasonable due care in the execution and enforcement of any law, public duty or responsibility.




                                                  3
 Case 3:20-cv-00535-CRS Document 33 Filed 09/21/20 Page 4 of 6 PageID #: 354




       13.     At all times relevant to Plaintiffs’ First Amended Complaint, the Defendants acted

reasonably, lawfully, and in good faith such that they are immune from Plaintiffs’ suit.

       14.     At all times set forth in Plaintiffs’ First Amended Complaint, the actions of the

Defendants in all respects, were reasonable, proper, legal and without wrongful intent, impact or

effect and without malice.

                                       FOURTH DEFENSE

       15.     The Defendants are not liable for exemplary or punitive damages in any sum, or at

all.

       16.     In addition, or in the alternative, Plaintiffs’ claims for exemplary or punitive

damages are barred by law.

                                        FIFTH DEFENSE

       17.     Any loss or injury claimed or alleged by the Plaintiffs was due and caused by their

own conduct or own negligence, which conduct or negligence was the proximate cause of any loss

or injury alleged by the Plaintiffs.

       18.     In addition, or in the alternative, any loss or injury claimed or alleged by Plaintiffs

was caused solely by reason of Plaintiffs’ own wrongful act(s) and conduct and not by any reason

or wrongful act or omission by the Defendants.

       19.     In addition, or in the alternative, any loss or injury claimed or alleged by Plaintiffs

was directly and proximately contributed to or caused by the actions or conduct of persons or

entities other than the Defendants, by the superseding, intervening negligence, intention, conduct

or omission of such persons or entities.




                                                 4
 Case 3:20-cv-00535-CRS Document 33 Filed 09/21/20 Page 5 of 6 PageID #: 355




                                         SIXTH DEFENSE

          20.   That there has been insufficient process and/or service of process upon the

Defendants herein, and the Plaintiffs’ First Amended Complaint should therefore be dismissed and

held for naught.

                                      SEVENTH DEFENSE

          21.   Plaintiffs’ First Amended Complaint herein is barred, in whole or in part, by lack

of subject matter and/or personal jurisdiction.

                                       EIGHTH DEFENSE

          22.   Plaintiffs’ First Amended Complaint herein is barred, in whole or in part, by

improper venue.

                                        NINTH DEFENSE

          23.   Plaintiffs’ First Amended Complaint fails to state a claim for violation of Plaintiffs’

constitutional rights and/or rights under federal or state law.

                                        TENTH DEFENSE

          24.   The Defendants reserves the right, pursuant to F.R.C.P. 15, to assert additional

defenses, whether affirmative or otherwise, about which the Defendants presently lack sufficient

knowledge or information, but which may become available during the course of this litigation

through discovery or other means, including but not limited to the venue and choice of law to be

applied in this action. Defendants incorporate by reference and adopt as part of this Answer all

those appropriate defenses set forth in Rules 8 and 12 of the Federal Rules of Civil Procedure.

          25.   Any allegation not specifically admitted in this Answer is specifically and generally

denied.




                                                  5
 Case 3:20-cv-00535-CRS Document 33 Filed 09/21/20 Page 6 of 6 PageID #: 356




       WHEREFORE, Defendants respectfully request:

       1.      That Plaintiffs’ First Amended Complaint be dismissed with prejudice;

       2.      Trial by jury;

       3.      Their costs herein expended, including a reasonable fee for their attorneys; and

       4.      For any and all other relief to which they may appear appropriately entitled.



                                                     Respectfully submitted,


                                                     /s/ Chris J. Gadansky
                                                     CHRIS J. GADANSKY
                                                     JAMES E. MCKIERNAN, III
                                                     McBrayer PLLC
                                                     500 West Jefferson Street
                                                     Suite 2400
                                                     Louisville, Kentucky 40202
                                                     Phone: (502) 327-5400
                                                     cgadansky@mcbrayerfirm.com
                                                     jmckiernan@mcbrayerfirm.com
                                                     Counsel for Defendants




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 21, 2020, the foregoing was electronically filed with the
Clerk of the Court using CM/ECF which will send notice of electronic filing to the registered
counsel.

                                                     /s/Chris J. Gadansky

                                                     CHRIS J. GADANSKY




                                                6
